EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claim 1 with its respective dependents are allowable because the prior art does not 
teach or suggest the recitation therein including a garment defining a pelvic region absent a fly 

portion with a waistband system at top of the pelvic region having a tensionable element with an 

inelastic portion integrally connected to an elastic portion being slidably disposed within a 

housing such that only a portion of the inelastic portion is extendable through an opening and a 

lock mechanism in a manner in which the inelastic portion does not stretch while the elastic 

portion within the housing stretches under an elastic tension applied to the tensionable element. 

                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 16, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732